—In an action to recover damages, inter alia, for breach of contract, the defendant appeals from an order of the Supreme Court, Kings County (Yoswein, J.), dated November 13, 1992, which granted the plaintiff’s motion to dismiss his counterclaims.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contentions, ”[t]he Court of Claims has exclusive jurisdiction of issues as to the State’s liability for tort and contract claims whether the claims are asserted in an original action or by way of counterclaim” (People v Abbott Manor Nursing Home, 70 AD2d 434, 439, affd *47052 NY2d 766; see also, Siegel, NY Prac § 17, at 19-20, [2d ed]). Accordingly, it was proper for the Supreme Court to dismiss the defendant’s counterclaims against the State of New York pursuant to CPLR 3211 (a) (2); (a) (6). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.